NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3366-18T2

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Trustee for Certificate Holders
of Bear Stearns Asset Backed
Securities I LLC, Asset-Backed
Certificates, Series 2007-AC6,

          Plaintiff-Respondent,

v.

PAUL HAUKE,

          Defendant-Appellant,

and

MRS. PAUL HAUKE, his wife,
and SOPHIE HENRY,

     Defendants.
___________________________

                   Submitted March 25, 2020 – Decided April 23, 2020

                   Before Judges Mayer and Enright.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Ocean County, Docket No.
            F-015317-17.

            Paul R. Hauke, appellant pro se.

            Parker Ibrahim & Berg LLP, attorneys for respondent
            (Ben Zev Raindorf and Robert D. Bailey, on the brief).

PER CURIAM

      Defendant Paul Hauke appeals from the following: a March 16, 2018 order

denying his motion to vacate default entered in favor of plaintiff Wells Fargo,

National Association, as Trustee for Certificate Holders of Bear Stearns Asset

Backed Securities I LLC, Asset-Backed Certificates, Series 2007-AC6 (Bank);

orders dated June 8, 2018, August 3, 2018, and October 12, 2018 denying

reconsideration of the March 16, 2018 order; a January 25, 2019 order

overruling defendant's objection to the Bank's motion for Final Judgment; a

February 15, 2019 order denying reconsideration of the January 25, 2019 order;

and a February 27, 2019 Final Judgment. We affirm all orders on appeal.

      The facts are undisputed. In June 2007, defendant executed a note in the

amount of $550,000. The note was secured by a mortgage on defendant's

property in Point Pleasant. The Bank became an assignee of the note and

mortgage through a valid assignment. Defendant defaulted on payments due

under the note as of June 1, 2008.

                                                                       A-3366-18T2
                                      2
      The Bank mailed the required notice of intent to foreclose to defendant at

the mortgaged premises and a post office box provided by defendant more than

thirty days prior to filing a foreclosure action. On June 21, 2017, the Bank filed

its foreclosure complaint.

      The Bank claimed defendant evaded attempts to personally serve the

foreclosure complaint. The Bank then served the foreclosure complaint on

defendant by regular and certified mail directed to the mortgaged premises and

the post office box used by defendant. The Bank filed a certification of diligent

inquiry with the trial court, detailing the efforts made to personally serve the

complaint upon defendant and the mailing of the documents to defendant by

regular and certified mail. Because defendant failed to timely answer or respond

to the Bank's foreclosure complaint, on January 23, 2018, the court entered

default.

      On February 12, 2018, defendant moved to vacate default. 1 In a March

16, 2018 order, the judge denied defendant's motion. The judge then denied

defendant's three subsequent motions seeking reconsideration of the March 16,

2018 order.



1
 The Bank sent the notice of default by regular mail to the mortgaged premises
where defendant resides.
                                                                          A-3366-18T2
                                        3
      In October 2018, the Bank applied for entry of final judgment. Defendant

objected to the amount the Bank claimed to be due on the note. In a January 25,

2019 order, the judge rejected defendant's objection to the amount due and

owing to the Bank and returned the matter as uncontested to the Office of

Foreclosure for entry of a final judgment. Defendant sought reconsideration of

the January 25, 2019 order, which the judge denied. A Final Judgment was

entered on February 27, 2019.

      Defendant appealed. Upon receipt of defendant's notice of appeal, on May

6, 2019, Judge Francis R. Hodgson, Jr. issued a thirty-page, single-spaced

amplification of his prior oral decisions pursuant to Rule 2:5-1(b).

      The following are defendant's arguments on appeal:

      POINT I

            THE TRIAL COURT DID ERR AND ABUSE IT[]S
            DISCRETION BY DENYING DEFENDANT'S
            MOTION TO VACATE THE JANUARY 2, 2018
            DEFAULT.

            i. The court improperly denied [d]efendant's [m]otion[]
            to vacate the January 2, 2018 default.

            ii. Defendant-Appellant did demonstrate good cause
            under R[.] 4:43 to justify vacating the default in this
            matter and reverse the Entry of Final Judgment.

            iii. Defendant-Appellant has complied with R[.] 4:43
            by fully articulating legally recognized defenses to the

                                                                       A-3366-18T2
                                        4
             underlying foreclosure action as required to justify
             vacating such an improperly entered default.

       POINT II

             HONORABLE JUDGE HODGSON, JR. ERRED IN
             REGARD    TO   HIS   "TILA" [2]   RULING.
             DEFENDANT/APPELLANT'S "TILA" ARGUMENT
             ESTABLISHES  NOT    ONLY        A  VALID
             COUNTERCLAIM    BUT   A    MERITORIOUS
             DEFENSE.

       POINT III

             DEFENDANT/APPELLANT DOES NOT NEED
             MERITORIOUS DEFENSES, EVEN THOUGH HE
             HAS THEM, TO REVERSE A DEFAULT WHEN
             DUE PROCESS IN SERVICE HAS NOT BEEN
             EFFECTED.

       POINT IV

             THE LEGAL STANDARD ON A MOTION FOR
             RECONSIDERATION AS PER R[.] 4:49-2 HAS
             BEEN MET.

       POINT V

             JUDGE AMPLIFICATION IMPROPER AS IT IS
             FILED LATE AND NOT IN ACCORDANCE WITH
             [R.] 2:5-1(b) AND IS NOT JUST AN
             AMPLIFICATION BUT IS A WRITTEN OPINION
             STATING FACTS AND CONCLUSIONS THAT ARE
             NOT PART OF THE RECORD. IT SHOULD NOT BE
             CONSIDERED.


2
    Truth in Lending Act (TILA), 15 U.S.C. §§ 1601 to 1667f.
                                                                    A-3366-18T2
                                       5
      POINT VI

            LACHES IS A MERITORIOUS DEFENSE.

      Having reviewed the record, we affirm all orders on appeal substantially

for the reasons expressed in the thorough and well-stated May 6, 2019 written

amplification provided by Judge Francis R. Hodgson, Jr., as well as his reasons

placed on the record on March 13, 2018; June 8, 2018; August 3, 2018; October

12, 2018; January 25, 2019; and February 15, 2019. We add only the following

comments.

      Rule 2:5-1(b) allows a trial judge to supplement a prior opinion, providing

fifteen days from receipt of a party's notice of appeal to "file and mail to the

parties an amplification of a prior statement, opinion or memorandum made

either in writing or orally and recorded pursuant to R[ule] 1:2-2." Defendant

contends the amplification was untimely because it was served thirteen days

beyond the time period set forth in Rule 2:5-1(b). He also argues the judge's

amplification "stat[ed] facts and conclusions that are not part of the record."

      We reject these arguments. There is nothing in the Court Rules, or case

law, that prevents this court from considering a trial judge's amplification filed

beyond the fifteen-day timeframe. Here, defendant suffered no prejudice as a

result of the brief delay in service of the judge's amplification because defendant


                                                                           A-3366-18T2
                                        6
received the letter several months prior to filing his merits brief. In addition,

defendant failed to identify any portion of the judge's amplification that was

inconsistent with the prior oral rulings.

      The remainder of defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-3366-18T2
                                            7